Citation Nr: 0832883	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  02-18 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance and/or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The veteran had verified service from June 1961 to June 1964, 
from august 1965 to December 1967, and from October 1973 to 
August 1976.  His DD 214 indicates that he separated from 
active duty in August 1976 with 13 years and 11 months of 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Oakland, California.  Jurisdiction 
over this case was transferred to the RO in Muskogee, 
Oklahoma.  In December 2006 the veteran indicated that he no 
longer desired a Board hearing.

On review of the claims file the Board notes that the veteran 
is now service-connected for post-polio syndrome (PPS), and 
that there is some evidence that suggests an etiological link 
between his PPS and muscular weakness of the right upper 
extremity.  The RO has yet to consider the issue of 
entitlement to service connection for right upper extremity 
weakness as secondary to post-polio syndrome.  In this 
regard, the Board is aware that the previously denied claim 
of service connection for cervical spine disability included 
the veteran's complaints of right upper extremity disability, 
and that there is a potential overlap of the secondary 
service connection claim.  See Bingham v. Principi, 18 Vet. 
App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005) 
(holding that "direct and presumptive service connection are, 
by definition, two means (i.e. two theories) by which to 
reach the same end, namely service connection," and that it 
therefore "follows logically that the appellant, in seeking 
service connection ... did not file two separate claims" but 
rather one claim); see also Roebuck v. Nicholson, 20 Vet. 
App. 307 (2006) (held that although there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute the same 
claim).  However, given the fact that the earlier final 1996 
decision was limited to a denial of service connection for 
cervical spine disability, and that post-polio syndrome was 
not a service connected disability at the time of that 
decision, the Board finds no restrictions to referring the 
issue of entitlement to service connection for right upper 
extremity weakness as secondary to post-polio syndrome.  The 
RO is therefore directed to conduct the appropriate 
development of the issue of entitlement to service connection 
for right upper extremity weakness as secondary to post-polio 
syndrome.


FINDINGS OF FACT

1.  A December 1996 Board decision denied the veteran's claim 
of service connection for cervical spine disability.

2.  Evidence received subsequent to the December 1996 Board 
decision, when considered with previous evidence of record, 
does not bear directly and substantially upon the question of 
whether cervical spine disability was incurred or aggravated 
during active service, and is not so significant that it must 
be considered in order to fairly decide the merits of that 
claim.

3.  The competent medical evidence of record establishes that 
the veteran requires the regular assistance of another to 
perform activities of daily living due to his service-
connected disabilities; the veteran is not housebound.


CONCLUSIONS OF LAW

1.  A December 1996 Board decision that denied entitlement to 
service connection for cervical spine disability is final.  
38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the December 1996 Board decision 
is not new and material, and the veteran's claim of service 
connection for cervical spine disability is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2002).

3.  The criteria for the award of special monthly 
compensation based on the need for regular aid and attendance 
have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet.App. 1 
(2006).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in February 2004, the veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.

The Board notes that the February 2004 letter does not 
contain all the information required by Kent v. Nicholson.  
All VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  The Board 
notes that while the February 2004 letter did not have all 
the information required by Kent, the February 2004 letter, 
especially when read in connection with a December 1999 
letter, did notify the veteran of the prior denial and of the 
need to submit new and material evidence.  Further, the 
October 2002 statement of the case informed the veteran of 
the reason for the Board's December 1996 denial.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim.  See Pelegrini II, at 
120-121.  Moreover, the Board notes that the veteran is 
represented in this case, and neither the veteran nor his 
representative have made any allegations concerning VA's duty 
to notify or assist in this case.  In short, the veteran has 
had a meaningful opportunity to participate effectively in 
the processing of this claim.  Gordon v. Nicholson, 21 Vet. 
App. 270, 282-83 (2007).  The Board therefore concludes that 
the failure to provide VCAA compliant notice was harmless, 
and that it may proceed with consideration of the claim.  See 
Sanders, supra.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claims were 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see February 2007 
supplemental statement of the case).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of the claim, and to respond to VA 
notices.  Pelegrini.

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issues on appeal.

Duty to Assist

The veteran's service treatment reports are of record, as are 
VA and private medical records.  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA examinations have been conducted.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claims.

New and Material to Reopen

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as 
arthritis or organic diseases of the nervous system, may be 
presumed, subject to rebuttal, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Generally, a Board decision may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7104.

A claim which was previously finally denied may be reopened 
if new and material evidence is presented or secured.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material 
evidence means evidence not previously submitted to VA 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of prior evidence and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Evidence is 
new and material if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, regardless of whether it changes the 
original outcome.  Hodge, 155 F. 3d at 1363.  A revised 
definition of new and material evidence applies only to 
claims filed on or after August 29, 2001.  38 C.F.R. 
§ 3.156(a).  As the veteran filed this claim to reopen prior 
to this date (in October 1999), the earlier version of the 
law applies.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

A December 1996 Board decision denied service connection for 
cervical spine disability.  The veteran subsequently filed an 
application to reopen the claim in October 1999.  In a June 
2001 rating decision, the RO again denied the veteran's 
petition to reopen the claim, and the present appeal ensued. 

The December 1996 Board decision denied service connection 
for cervical spine disability on the basis that the record 
was entirely negative for any evidence of cervical spine 
injury or disability during service, and that the post-
service medical evidence of record was negative for any 
complaint, finding or diagnosis of cervical spine disability 
or injury until many years following service.

The evidence of record prior to December 1996 included 
service treatment records.  A March 1974 treatment record 
showed that the veteran had struck his head on a cement floor 
after falling approximately 10 feet.  He also incurred trauma 
to his left thigh and left knee as a result of the fall.  A 
December 1974 medical report shows that the veteran gave a 
history of having developed mild lumbar pain after the March 
1974 fall.  Examination revealed that the veteran's neck was 
within normal limits, but examination of the back revealed 
tenderness on palpation of the lower lumbar spine.  The 
diagnosis was right quadriceps and hip adductor weakness and 
atrophy and paresthesia in the distribution of the sciatic 
nerve on the right, both of undetermined etiology.  The 
veteran's June 1976 separation examination report reflected 
several abnormal findings, including weakness and atrophy of 
the right quadriceps and hip adductor, right leg scar and 
right sciatic nerve paresthesia, but there were no complaints 
or findings pertaining to the veteran's cervical spine.  The 
veteran's neck was clinically evaluated as normal.

Records beginning in 1991 reflect diagnoses of cervical spine 
disability.  April 1991 VA X-rays of the cervical spine 
revealed mild degenerative changes, and a July 1992 VA 
examination noted chronic neck pain with symptoms of right 
radicular pain.

While the evidence added to the claims file subsequent to the 
December 1996 Board decision is clearly "new," the evidence 
(records essentially reflecting diagnoses of cervical spine 
disability) does not bear directly and substantially upon the 
specific matter under consideration, i.e., it does not show 
that the veteran suffered from a cervical spine disability 
that was incurred in or aggravated by his military service.  
In sum, there is still no opinion from any healthcare 
provider linking cervical spine disability to the veteran's 
service.

In short, the evidence submitted since December 1996, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's cervical spine 
disability claim.  Accordingly, the Board finds that the 
evidence is not new and material under 38 C.F.R. § 3.156.  As 
such, the veteran's claim of entitlement to service 
connection for cervical spine disability is not reopened.

Special Monthly Compensation

Special monthly compensation is payable if as the result of 
service-connected disability, the veteran has an anatomical 
loss or loss of use of both feet, or of one hand and one 
foot; has blindness in both eyes with visual acuity of 5/200 
or less; is permanently bedridden; or is so helpless as to be 
in need of regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  There is no 
evidence or claim of any service-connected anatomical loss or 
loss of use of any extremity, or of blindness or visual 
acuity of 5/200, to warrant further consideration of these 
conditions.

Special monthly compensation is also payable to a veteran who 
is, as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).

Relevant factors for consideration as to the need for aid and 
attendance are the inability of the claimant to dress or 
undress himself /herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
The term "bedridden" actually requires that the claimant 
remain in bed.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, or is permanently housebound 
by reason of service-connected disability or disabilities. 38 
U.S.C.A. § 1114(s).  A veteran is "permanently housebound" 
when he is substantially confined to his house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to service-connected permanent disability or 
disabilities. 38 C.F.R. § 3.350(i)(2).


The veteran has established service connection for right 
lower extremity neuropathy, rated 60 percent disabling; 
degenerative disc disease, lumbosacral spine, rated as 20 
percent disabling; left lower extremity neuropathy, rated as 
20 percent disabling; tinnitus, rated as 10 percent 
disabling; hearing loss, rated as noncompensable, and right 
upper extremity weakness (no rating assigned).  These 
disabilities were rated (as of April 2007) as 80 percent 
disabling when considered on a combined basis; a total rating 
based on unemployability due to service- connected disorders 
(TDIU) had been in effect since March 1997.

On VA aid and attendance/housebound examination in April 
2004, the examiner indicated that the veteran required the 
assistance another person in attending to his activities of 
daily living and to protect himself from the ordinary hazards 
of the environment, due essentially to service-connected 
disabilities.  In particular, it was noted that the veteran 
had frequent loss of balance with ambulation, and it was 
further observed that the veteran required moderate to 
maximum assistance with transfers and bed mobility.  The 
examiner noted that the veteran was essentially unable to do 
housework, including vacuuming, dusting, and making his own 
meals.  It was even noted that the veteran needed assistance 
in writing checks due to weakness in his hands and lower 
extremities.

A March 2007 VA examiner noted that the veteran's service-
connected disabilities prevented him from exercising, and was 
a severe impediment to his daily chores.  The examiner noted 
that it was "the weakness that preclude[s] independence of 
living."

At an October 2007 VA examination, it was noted that the 
veteran had recently moved from California "to be closer to 
his ex-wife who is caring for him."  The examiner noted that 
the veteran was able to walk without the assistance of a 
person or device, and that his balance was not limited by 
neurological symptoms due to his service-connected neuropathy 
of his bilateral lower extremities.  

The evidence indicates that the veteran has a factual need 
for aid and attendance under the criteria of 38 C.F.R. § 
3.352(a).  The foregoing evidence demonstrates that the 
veteran has a need for aid and attendance for activities, to 
include doing chores, preparing meals, and in bathing.  
Although the record indicates that this need of assistance 
may not be constant, such is not the level of need 
contemplated by the regulation.  38 C.F.R. § 3.352(a).  It 
appears that the veteran is unable to perform basic, 
essential cleaning chores at his own home, and, it also 
appears that the veteran moved cross-country for the purpose 
of obtaining assistance in his daily life.  The veteran is 
only required to show need for aid and attendance on a 
"regular" basis.  

The Board recognizes that the April 2004 VA examiner and the 
October 2007 VA examiner appear to have different opinions 
concerning the veteran's ability to care for himself.  Even 
the October 2007 VA examiner, however, noted the veteran's 
difficulties in bathing, and the findings and conclusions of 
the March 2007 VA examination tends to be closer aligned to 
the April 2004 VA examiner's conclusions.

Competent evidence of record, including the April 2004 VA 
examination, and to a large extent, the March 2007 VA 
examination, reflect that the veteran needs regular aid and 
attendance.  The Board notes that the veteran is to be 
afforded every reasonable doubt.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  In this case, the Board has resolved all 
reasonable doubt in the veteran's favor.  Accordingly, the 
Board finds that entitlement to special monthly compensation 
based on the need for regular aid and attendance is 
warranted.

Since special monthly compensation based on the need for aid 
and attendance has been granted, the issue of entitlement on 
the basis of housebound status is moot.


ORDER

The veteran's application to reopen the claim of service 
connection for cervical spine disability is denied.

Entitlement to special monthly compensation based on need for 
aid and attendance is granted, subject to the laws and 
regulations governing payment of monetary benefits.

Entitlement to special monthly compensation based on 
housebound status is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


